Citation Nr: 1638438	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to February 17, 2011, and in excess of 20 percent on and after February 17, 2011, for degenerative disc disease from C-3 through C-5 with history of cervical sprain and protrusion at C5-6 and re-injury post service.

2.  Entitlement to an initial evaluation in excess of 10 percent from February 14, 2006, 20 percent from February 17, 2011, and 10 percent from November 20, 2014, for degenerative joint disease, degenerative disc disease, and scoliosis of the thoracolumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.

4.  Entitlement to an initial evaluation in excess of 10 percent for left ulnar nerve entrapment with history of possible carpal tunnel syndrome.

5.  Entitlement to an initial evaluation in excess of 10 percent for right wrist carpal tunnel syndrome.

6.  Entitlement to an initial compensable evaluation for allergic rhinitis.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea, to include as secondary to service-connected thyroid disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 2003 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006, December 2009, and March 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The issues of entitlement to an increased evaluation for a cervical spine disorder, a low back disorder, hypertension, left nerve ulnar entrapment, right wrist carpal tunnel syndrome, and allergic rhinitis and entitlement to service connection for PTSD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim for service connection for sleep apnea was previously considered and denied by the RO in a March 2013 rating decision.  The Veteran was informed of the decision and of his appellate rights.  He subsequently submitted a notice of disagreement, however, he then submitted a written statement to VA in February 2014 that withdrew the appeal.   

2.  The evidence received since the March 2013 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.




CONCLUSIONS OF LAW

1.  The March 2013 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.204, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the March 2013 rating decision is new and material, and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran first submitted a claim for service connection for sleep apnea in March 2011.  The RO adjudicated and denied the claim in a March 2013 rating decision.  In that decision, the RO found that the evidence did not show that the Veteran's sleep apnea was related to his service-connected thyroid disability or that the disorder began during military service.  The Veteran filed a timely notice of disagreement for his claim.  In February 2014, however, the Veteran submitted a statement to the RO and withdrew his sleep apnea appeal.  As such, the March 2013 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.204, 20.302, 20.1103 (2015).

The evidence associated with the file since the March 2013 rating decision shows that the Veteran's service-connected thyroid disability may have caused weight gain, which may contribute to the sleep apnea.  For example, a November 2014 VA examination for the Veteran's thyroid condition noted the presence of weight gain over the previous two years due to the thyroid disorder, which the Veteran asserts has caused or aggravated his sleep apnea.  Additionally, the Veteran offered testimony at his June 2016 hearing that his private doctor told him that his sleep apnea is due to the weight gain resulting from his thyroid surgery.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim. Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992
Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for sleep apnea.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim for service connection for sleep apnea is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran testified at his June 2016 hearing that he was treated for his allergic rhinitis at the emergency room and that he is currently receiving treatment for his sleep apnea, cervical spine disorder, low back disorder, hypertension, left and right wrist, and allergic rhinitis at Legacy Medical Group.  Review of the claims file shows that such records are not associated with the claims file.  The Board notes that Legacy Medical Group records were requested by the RO; however, the medical group responded that the request could not be completed because the signed release form submitted to the facility by VA was not HIPPA compliant.  Specifically, it noted that the dates of service VA was seeking were not clearly stated and that the types of documents required were not listed.  As such, the AOJ should obtain new signed releases from the Veteran for these facilities, and such records should be obtained and associated with the claims file.

A remand is also required in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran has been afforded VA examinations in connection with his claims, they do not satisfy the requirements under Correia.  As such, additional VA examinations are required in this case for the Veteran's cervical spine disorder, low back disorder, left ulnar nerve entrapment/left wrist disorder, and his right carpal tunnel syndrome.

A VA examination should also be obtained in connection with the claim for service connection for sleep apnea, as there appears to be conflicting evidence of record as to whether the Veteran's thyroid disorder has caused weight gain, which, in turn, is causing or aggravating his sleep apnea.

Finally, remand is required for further development of the Veteran's PTSD claim.  The Veteran's claim file contains lay statements regarding his in-service stressors, which include incidents involving the presence of suicides, assaults and rapes on his military base, and tornado warnings, as well as racism and trouble with his supervisor.  The Board notes that the claims file also contains medical opinions, which diagnose the Veteran with PTSD and relate his disorder to his military service, to include a February 2010 assessment by Dr. L.C. and an assessment at his VA Medical Center dated June 2011.  However, the RO has not yet undertaken any efforts to verify these stressors.  Therefore, the Board finds that the AOJ should attempt to verify these stressors on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, cervical spine, low back, hypertension, left ulnar nerve, right wrist, allergic rhinitis, and mental health, to include medical records from the emergency room where the Veteran was treated for allergic rhinitis and Legacy Medical Group.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should then take all appropriate steps to verify the Veteran's claimed stressors, to include those reported during his June 2016 hearing.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, lay statements and assertions, prior VA examination reports, and information pertaining to the claimed in-service stressor.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that are present. 

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's sleep apnea is causally or etiologically related to his military service, to include any injury or symptomatology therein.  He or she should also address whether any current sleep apnea disorder is caused by or permanently aggravated by a service-connected thyroid disorder, to include any weight gain as a result of the thyroid disorder.

The examiner is asked to specifically consider the November 2014 VA examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected cervical spine and low back disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected low back and neck disabilities.  In particular, the examiner should provide the range of motion in degrees for the Veteran's cervical and thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

The examiner should also indicate whether there is any form of ankylosis of the cervical or thoracolumbar spine and state the total duration of incapacitating episodes during the past 12 months due to each disability.  

The examiner should also identify any and all associated neurologic abnormalities for each disability and state whether the Veteran has radiculopathy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review. 

6.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected left ulnar nerve entrapment and right carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left ulnar nerve entrapment and right carpal tunnel syndrome.  In particular, he or she should provide an opinion as to whether the paralysis of the right median nerve and the left ulnar nerve is complete or incomplete.  If the paralysis of the right median nerve and/or left ulnar nerve is incomplete, the examiner should opine as to whether the disorder is mild, moderate, or severe in nature. 

The examiner should provide the range of motion in degrees for the Veteran's left and right wrists.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


